DETAILED ACTION
This detailed action is responsive to Applicant’s Amendment dated on or about 7 April 2021. 
Independent Claims 1 and 12 are allowed. 
Claims 2-11, and 13 are allowed are depending from an allowable independent claim. 
Any objection or rejection not maintained in this action is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter. 
The patent examination process requires each examiner to identify and understand any utility for the invention, review the detailed disclosure and specific embodiments of the invention to understand what the applicant has invented, review the claims, and conduct a thorough search of the prior art.  MPEP 2103 (I)-(II). 
A complete and thorough search of the prior art was made.  The search included searches of the USPTO’s patent database, non-patent literature, and a search of the internet for related art.
The utility of the present invention is the prevention of an imbalance is memory allocation when control is migrated from one microprocessor to another microprocessor. 
Applicant’s independent Claims 1 and 12 are allowable because, taken as a whole, they set forth claim elements that could not be located in a single reference or a combination of references.  Using Claim 1 as an exemplary claim, Claim 1 recites:
A storage system, comprising: 
a first controller including first processor, a first cache memory and a first host interface; 

a second controller including a second processor, a second cache memory and a second host interface; and 

a storage drive, wherein 

a latency from the first host interface to the first cache memory is less than a latency from the first host interface to the second cache memory, 

a latency from the second host interface to the second cache memory is less than a latency from the second host interface to the first cache memory, 

each of the first and second cache memories includes: a first partition which is associated with the first processor and in which the first processor temporarily and physically stores data relating to I/O requests processed by the first processor; and a second partition which is associated with the second processor and in which the second processor temporarily and physically stores data relating to I/O requests processed by the second processor, 

the first and second processors receive the I/O requests via the first and second host interfaces, respectively, 2Appl. No. 15/552,512WL-11109 Amendment dated April 7, 2021 Reply to Office Action of December 22, 2020 

when data relating to a received I/O request is present in at least one of the partitions of the first and second cache memories, one of the first or second processors processes the received I/O request using the first or second partition of one of the first and second cache memories which has the data relating to the received I/O request, 

when data relating to the received I/O request does not exist in any of the partitions of the first and second cache memories, using the first or second partition of the first cache memory when the first host interface receives the I/O request and using the first or second partition of the second cache memory when the second host interface receives the I/O request, 

the first processor is configured to control a size of the first partition of the first cache memory independently of a size of the first partition of the second cache memory according to a data usage frequency of the first partition of the first cache 

the second processor is configured to control a size of the second partition of the first cache memory independently of a size of the second partition of the second cache memory according to a data usage frequency of the second partition of the3Appl. No. 15/552,512WL-11109 Amendment dated April 7, 2021Reply to Office Action of December 22, 2020first cache memory for physically storing data relating to the I/O requests and control the size of the second partition of the second cache memory independently of the size of the second partition of the first cache memory according to a data usage frequency of the second partition of the second cache memory for physically storing data relating to the I/O requests.

Claim 12 is a storage system claim reciting substantially similar claim elements. 
The closest prior art includes: Yoshii et al (US 8,341,348 B2 referred hereinafter as Yoshii), Fukazawa et al (US 2008/0147932 A1 referred hereinafter as Fukazawa), and Hasenplaugh et al (US 8,769,201 B2 referred hereinafter as Hasenplaugh).
Yoshii [Col. 6 Lines 14-25, Col. 6 Lines 45-51; Fig. 2 # 120000, 13000, 150000] teaches first and second controllers including a first MPPK, a CMPK, and host interface.  Yoshii [Col. 4 Lines 34-39] teaches a MPPK is a microprocessor package that includes one or more microprocessor and one or more local memories.  Yoshii [Col. 4 Lines 40-48] teaches a CMPK is a cache memory package.  Yoshii also discloses a general latency condition consistent with Applicant’s limitation.  However, Yoshii does not teach or contemplate:
the first and second processors receive the I/O requests via the first and second host interfaces, respectively, 
2Appl. No. 15/552,512WL-11109 Amendment dated April 7, 2021 Reply to Office Action of December 22, 2020 
when data relating to a received I/O request is present in at least one of the partitions of the first and second cache memories, one of the first or second processors processes the received I/O request using the first or second partition of one of the first and second cache memories which has the data relating to the received I/O request, 



the first processor is configured to control a size of the first partition of the first cache memory independently of a size of the first partition of the second cache memory according to a data usage frequency of the first partition of the first cache memory for physically storing data relating to the I/O requests and control the size of the first partition of the second cache memory independently of the size of the first partition of the first cache memory according to a data usage frequency of the first partition of the second cache memory for physically storing data relating to the I/O requests, and 

the second processor is configured to control a size of the second partition of the first cache memory independently of a size of the second partition of the second cache memory according to a data usage frequency of the second partition of the3Appl. No. 15/552,512WL-11109 Amendment dated April 7, 2021Reply to Office Action of December 22, 2020first cache memory for physically storing data relating to the I/O requests and control the size of the second partition of the second cache memory independently of the size of the second partition of the first cache memory according to a data usage frequency of the second partition of the second cache memory for physically storing data relating to the I/O requests.

Fukazawa [0034] teaches a two controller system that can read and write data to and from a storage device and if it detects a failure in the first controller, the second controller accesses the first memory and performs the tasks of the first controller.  Fukazawa [0054, 0070; Fig. 2 #40a, Fig. 2 #40b] teaches paths connecting the memories and controllers of redundant controllers of the storage system.  The purpose of the path connecting the first and second controllers is to allow each controller the ability to access the other’s local memory, which is interpreted as a cache.  Fukazawa [0065-0068; Fig. 1 #10, #17, #20, #27, #40].  However, Fukazawa does not teach or contemplate:
the first and second processors receive the I/O requests via the first and second host interfaces, respectively, 2Appl. No. 15/552,512WL-11109 
Amendment dated April 7, 2021 Reply to Office Action of December 22, 2020 
when data relating to a received I/O request is present in at least one of the partitions of the first and second cache memories, one of the first or second processors processes the received I/O request using the first or second partition of 

when data relating to the received I/O request does not exist in any of the partitions of the first and second cache memories, using the first or second partition of the first cache memory when the first host interface receives the I/O request and using the first or second partition of the second cache memory when the second host interface receives the I/O request, 

the first processor is configured to control a size of the first partition of the first cache memory independently of a size of the first partition of the second cache memory according to a data usage frequency of the first partition of the first cache memory for physically storing data relating to the I/O requests and control the size of the first partition of the second cache memory independently of the size of the first partition of the first cache memory according to a data usage frequency of the first partition of the second cache memory for physically storing data relating to the I/O requests, and 

the second processor is configured to control a size of the second partition of the first cache memory independently of a size of the second partition of the second cache memory according to a data usage frequency of the second partition of the3Appl. No. 15/552,512WL-11109 Amendment dated April 7, 2021Reply to Office Action of December 22, 2020first cache memory for physically storing data relating to the I/O requests and control the size of the second partition of the second cache memory independently of the size of the second partition of the first cache memory according to a data usage frequency of the second partition of the second cache memory for physically storing data relating to the I/O requests.

Hasenplaugh [Col. 1 Lines 51-55] discloses a dynamic resource allocation technique for improving the overall system performance or processing performance without incurring associated overhead.  This is accomplished by a gradient based partitioning algorithm (GPA) allocating cache space among a plurality of threads.  Hasenplaugh [Col. 1 Lines 66-67, Col. 2 Line 1].  The GPA optimizes the allocation of cache resources by giving data classes incrementally more or less of resource, measuring the impacts of those allocations, and responding with either more or less of a nominal ratio of the resources.  Hasenplaugh [Col. 2 Lines 3-13].  However, Hasenplaugh does not teach or contemplate:



when data relating to a received I/O request is present in at least one of the partitions of the first and second cache memories, one of the first or second processors processes the received I/O request using the first or second partition of one of the first and second cache memories which has the data relating to the received I/O request, 

when data relating to the received I/O request does not exist in any of the partitions of the first and second cache memories, using the first or second partition of the first cache memory when the first host interface receives the I/O request and using the first or second partition of the second cache memory when the second host interface receives the I/O request, 

the first processor is configured to control a size of the first partition of the first cache memory independently of a size of the first partition of the second cache memory according to a data usage frequency of the first partition of the first cache memory for physically storing data relating to the I/O requests and control the size of the first partition of the second cache memory independently of the size of the first partition of the first cache memory according to a data usage frequency of the first partition of the second cache memory for physically storing data relating to the I/O requests, and 

the second processor is configured to control a size of the second partition of the first cache memory independently of a size of the second partition of the second cache memory according to a data usage frequency of the second partition of the3Appl. No. 15/552,512WL-11109 Amendment dated April 7, 2021Reply to Office Action of December 22, 2020first cache memory for physically storing data relating to the I/O requests and control the size of the second partition of the second cache memory independently of the size of the second partition of the first cache memory according to a data usage frequency of the second partition of the second cache memory for physically storing data relating to the I/O requests.

Response to Arguments

Applicant argues “the tuning of the target value in Yoshii refers to the allocation or deallocation of free segments to MPs 121000 on a system-wide basis. Such tuning is not related to varying partition sizes allocated to a particular MP 121000 in various cache memories.”  Remarks Pg. 18. 
Yoshii’s tuning of a target value does disclose varying a partition size because Yoshii defines managing a memory space in terms consistent with the definition of a partition size.  A 
Applicant argues the claims were amended to clearly avoid the application of art disclosing logical storage volumes by reciting the physical storing of data in the cache memories of the controllers.  Remarks Pg.  19 Para. 1.  
Argument is persuasive.  Yoshii teaches a process called “transferring LDEV ownership” that will result in a first processor controlling the size of a second partition of the second cache memory and vice versa.  Yoshii [Col. 11Lines 55-67, Col. 12 Lines 1-19] teaches transferring LDEV ownership among different MPPKs.  The transferring technique is to copying control information from the source to the destination LDEV.  Yoshii Col 11 Lines 62-64.  When transferring LDEV ownership, all pieces of control information are moved to the LM for the transfer destination MPPK.  Yoshii [Col. 12 Lines 6-8].  The pieces of control information that are transferred include the LM cache directory, the LMSGCB associated with the LM cache directory, and the LDEV number correspondence table.  Yoshii [Col. 11 Lines 65-67, Col. 12 Line 1].  The transfer of this information permits a first processor to transfer control over a first 
Applicant argues Yoshii disclosure of controlling allocation of the cache memory does not disclose the allocation of a cache memory physically located in the control unit and physically storing data with respect to which CMPK allocate which memory for which control unit.  Remarks [Pg. 19 Para. 2].  Applicant’s argument is persuasive.  
Applicant argues Yoshii does not disclose:

the first processor is configured to control a size of the first partition of the first cache memory independently of a size of the first partition of the second cache memory according to a data usage frequency of the first partition of the first cache memory for physically storing data relating to the I/O requests and control the size of the first partition of the second cache memory independently of the size of the first partition of the first cache memory according to a data usage frequency of the first partition of the second cache memory for physically storing data relating to the I/O requests, and 

the second processor is configured to control a size of the second partition of the first cache memory independently of a size of the second partition of the second cache memory according to a data usage frequency of the second partition of the3Appl. No. 15/552,512WL-11109 Amendment dated April 7, 2021Reply to Office Action of December 22, 2020first cache memory for physically storing data relating to the I/O requests and control the size of the second partition of the second cache memory independently of the size of the second partition of the first cache memory according to a data usage frequency of the second partition of the second cache memory for physically storing data relating to the I/O requests.

Applicant’s argument is persuasive. 

Applicant presents five additional arguments that point to the differences between the prior cited art and Applicant’s claims.  Remarks [Pgs. 20-31].  Upon further consideration and review, each of those arguments are persuasive.  
Applicant argues the deficiencies of Yoshii and Fukazawa are not overcome by their combination with Li.  Remarks [Pg. 31].  Applicant’s argument is moot.  Because independent Claims 1 and 12 are allowable, a reference upon Li is moot.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.F.W./            Examiner, Art Unit 2138      

/Michael Krofcheck/            Primary Examiner, Art Unit 2138